54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee, Leo R.Estrada, Claimant-Appellant,v.1079 BROWNS VALLEY ROAD, Corralitos, County of Santa Cruz,California, a tract of land with buildingsappurtenances and improvements, Defendant.
No. 93-35781.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1995.*Decided May 17, 1995.

Before:  BROWNING, REAVLEY,** and NORRIS, Circuit Judges.


1
MEMORANDUM***


2
This court does not have jurisdiction over this appeal.  The district court's order granting partial summary judgment does not constitute an appealable final judgment.  The appeal does not fall within the Forgay v. Conrad, 47 U.S.  (6 How.) 201 (1848), exception to the rule requiring finality of judgment before appeal.  See Rosenfeld v. United States, 859 F.2d 717, 722 (9th Cir. 1988).  Nor does the appeal meet the criteria for an exception to the finality rule under the collateral order doctrine.  See Cohen v. Beneficial Industrial Loan Corp., 69 S.Ct. 1221, 1225-26 (1949); Pride Shipping Corp. v. Tafu Lumber Co., 898 F.2d 1404, 1406 (9th Cir. 1990).


3
APPEAL DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3